         Case 1:19-cv-12235-LTS Document 91 Filed 08/27/20 Page 1 of 10



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

                                        :
 JOSEPH MANTHA on behalf of themselves :
 and others similarly situated,         :
                                        :               Case No. 1:19-cv-12235-LTS
        Plaintiff,                      :
                                        :
 v.                                     :
                                        :
 QUOTEWIZARD.COM, LLC                   :
                                        :
        Defendant.                      :
                                        :
                                      /

            PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO STAY
        In this putative class action lawsuit, the Plaintiff Joseph Mantha has alleged violations of the

Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227(c), a federal statute enacted in

response to widespread public outrage about the proliferation of intrusive, nuisance telemarketing

practices. See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 745 (2012). Plaintiff alleges that

QuoteWizard violated the TCPA by telemarketing via unsolicited text message to the personal phones

of class members that were listed at the time on the National Do Not Call Registry. The Plaintiff has

also alleged that Quotewizard used automated technology to contact the cellular telephone of class

members, a separate violation of the TCPA. See 47 U.S.C. § 227(b).

        At Quotewizard’s request, the parties engaged in a bifurcated discovery period that has

involved more than a dozen third party document subpoenas or depositions as well as multiple sets of

discovery exchanged between the parties. Quotewizard has deposed, or is seeking to depose, the

Plaintiff’s wife, employer and a host of third parties who only involvement in this lawsuit is having

some tangential connection to a faulty lead that Quotewizard obtained from a third party who

purchased data from Bosnia.
          Case 1:19-cv-12235-LTS Document 91 Filed 08/27/20 Page 2 of 10



        After failing to prevent the Plaintiff from amending his complaint to include his second claim

pursuant to 47 U.S.C. § 227(b), Quotewizard seeks a stay that could last nearly a year.

Acknowledging that there is no circumstance in which the Supreme Court will end this litigation,

Quotewizard only seeks to stay one of two claims. As such, Quotewizard is proposing that the parties

conduct discovery on one claim and then begin again after the Supreme Court renders their decision

sometime in 2021. A stay under these circumstances would be the height of inefficiency and should be

denied. Furthermore, Defendant has failed to satisfy their burden that they will be harmed if this case

is not stayed, and Plaintiff will be prejudiced by a stay. A stay is therefore unwarranted in these

circumstances and this case should proceed to discovery, nearly a year after it was filed.

        When confronted with a similar analysis, Judge Zobel denied a stay in a matter earlier this

month in a TCPA lawsuit that had claims for 47 U.S.C. § 227(b) and 47 U.S.C. § 227(c), just as the

Plaintiff does here. See Tiefenthaler v. Target Corporation, Civil Action No. 1:19-cv-12412-RWZ,

ECF No. 29 (August 18, 2020).

                                           BACKGROUND

        Defendant is in the business of selling its services to insurance agents and providing those

agents with potential customers and new business. See ECF No. 80 (Amended Complaint) at ¶ 23.

One of Defendant’s strategies for generating new business is through telemarketing by automated text

message initiated via a third-party vendor. Id. at ¶ 25. To send automated texts to consumers,

Defendant retained Drips, LLC (“Drips”), a company that developed and utilized technology that uses

computers and artificial intelligence to interact with consumers via text message. Id. at ¶ 26.

        The technology allows a computer to automatically interact via text with a consumer in a

feigned personalized manner that makes it appear to a consumer they are texting with a human being.

They are not. The entire text experience is automated by computer utilizing artificial intelligence in a



                                                    1
            Case 1:19-cv-12235-LTS Document 91 Filed 08/27/20 Page 3 of 10



manner that allows a computer to interact and respond with the text recipient without human

intervention. Id. at ¶ 27. On its web site, Drips explains that its automated texting platform “holds over

1,000,000 humanized automated engagements per day…” Id. at ¶ 28.

         Because telemarketing campaigns generally place calls to thousands or even millions of

potential customers en masse, the Plaintiff brings this action on behalf of the following proposed

nationwide classes:

         Class 1

         All persons within the United States to whom: (a) text solicitations were sent via Drips
         on behalf of QuoteWizard; (b) to their cellular telephone number; (c) via the same
         telephone dialing system used in calling Plaintiff’s cellular telephone number; (d) at any
         time in the period that begins four years before the date of the filing of this Complaint
         to trial.

         Class 2

         All persons within the United States to whom: (a) two or more text telemarketing calls
         were sent via Drips; (b) promoting QuoteWizard’s goods or services; (c) to a residential
         phone number that was listed on the National Do Not Call Registry for at least 30 days
         before the first call; (d) within any twelve-month period.

Id. at ¶ 61. There is no dispute that only Class 1 potentially has an implication in the Supreme Court’s

decision.

                                              ARGUMENT

    I.       The Definition of an ATDS will not be Dispositive on this Case and does not Justify a
             Stay, as this Court has Already Held.

         “The proponent of a stay bears the burden of establishing its need.” Clinton v. Jones, 520 U.S.

681, 708 (1997) (citations omitted). Furthermore, the proponent “must make out a clear case of

hardship or inequity in being required to go forward[.]” Landis v. N. Am. Co., 299 U.S. 248, 255

(1936). Defendant has not met that burden here. Defendant has no identify any hardship or inequity




                                                     2
           Case 1:19-cv-12235-LTS Document 91 Filed 08/27/20 Page 4 of 10



that they will suffer if the case goes forward, much less “a clear case.” The Court should deny the

request to stay this action for that reason alone.

          Judge Gorton engaged in a similar analysis when the defendants in another TCPA action

wanted to stay the case pending another ATDS analysis that was imminent from the FCC:

          An FCC ruling on what constitutes an ATDS will not affect plaintiffs claim that
          Defendant has also violated the Do-Not-Call provision of the TCPA. The fact that
          plaintiff has also asserted two separate theories of liability further weighs against staying
          the case. See Pieterson v. Wells Fargo Bank, N.A., No. 17-CV-02306-EDL, 2018 U.S.
          Dist. LEXIS 113125, 2018 WL 3241069, at *4 (N.D. Cal. July 2, 2018) (noting in a
          similar circumstance that "[s]taying the case when an alternative theory of liability can
          move forward would unduly postpone adjudication of Plaintiffs' claims.").

Rosenberg v. LoanDepot.com LLC, 435 F. Supp. 3d 308, 317 (D. Mass. 2020). Here, the analysis is

the same, Quotewizard wants to stay one portion of discovery related to Drips telemarketing conduct

and proceed with another, only to start all over again in a year when the Supreme Court rules.



    II.       Defendant Fails to Satisfy it Burden to Establish a Need for a Stay,
              and a Stay will Prejudice Plaintiff

          Courts have consistently refused to grant stays based on speculation that a future ruling from

 the Supreme Court may possibly impact the outcome of the case or where the ruling itself would not

 be dispositive of the plaintiff’s claims, as should the Court here. See, e.g., Pederson v. Donald J.

 Trump for Pres., Inc., No. CV 19-2735 (JRT/HB), 2020 WL 3047779, at *6 n.1 (D. Minn. June 8,

 2020) (“The Court will decline to issue a stay based pending the outcome in that case because the

 Court finds that it is unlikely that the Supreme Court will void the TCPA in its entirety.”); Johnson

 v. Moss Bros. Auto Grp., Inc., No. ED CV 19-2456 FMO (SPx), 2020 U.S. Dist. LEXIS 86971, at

 *2-4 (C.D. Cal. May 18, 2020) (“Defendant has not met its burden to show that a stay of this case is

 appropriate. First, the impact of the Supreme Court's decision … is speculative at this point. …

 Second, … [a]ny hardship resulting from the resources the parties will expend in two months of

                                                       3
          Case 1:19-cv-12235-LTS Document 91 Filed 08/27/20 Page 5 of 10



 litigation does not justify staying this case on the basis of a Supreme Court case that may affect the

 outcome of this case.” (emphasis in original)); In re Midland Credit Mgmt., Inc., Tel. Consumer

 Prot. Act Litig., No. 11-MD-2286-MMA (MDD), 2020 WL 1287732 (S.D. Cal. Mar. 18, 2020)

 (“Thus, based on the focus of the case before the Supreme Court, the Court finds the unlikelihood of

 the entire automated-call restriction being stricken suggests that a stay is inappropriate.”).

        This is a particularly appropriate approach in class actions, because a stay compounds the

already-substantial difficulty of gathering information necessary to identify class members and

establish their claims. See Young v. Peraza, No. 1560968-CIV, 2015 WL 4639736, at *2 (S.D. Fla.

Aug. 4, 2015) (“Were the Court to grant the Motion [to stay], Plaintiff would stand to suffer prejudice

as the memories of eyewitnesses faded with the passage of time.”); Koppelman v. Galt Ocean Manor

Condo. Ass'n, Inc., No. 16-CV-62175, 2016 WL 6777896, at *1 (S.D. Fla. Nov. 16, 2016) (“when

discovery is delayed or prolonged it can create case management problems which impede the [c]ourt's

responsibility to expedite discovery and cause unnecessary litigation expenses and problems”).

        Any delay creates the risk the evidence Plaintiff needs to prevail on his claim will be

destroyed, lost, corrupted, or forgotten. Lathrop v. Uber Techs., Inc., 2016 U.S. Dist. LEXIS 2490, at

*12 (N.D. Cal. Jan. 8, 2016) (plaintiffs in putative class action may “suffer prejudice from a stay

because the case would extend for an indeterminate length of time, increase the difficulty of reaching

class members, and increase the risk that evidence will dissipate”); accord Izor v. Abacus Data Sys.,

2019 U.S. Dist. LEXIS 130865, at *10 (N.D. Cal. Aug. 5, 2019); see Blue Cross & Blue Shield of

Alabama v. Unity Outpatient Surgery Ctr., Inc., 490 F.3d 718, 724 (9th Cir. 2007).

        Subjecting Plaintiff and putative class members to the stay Defendant proposes is also

inherently prejudicial because it substantially delays their recovery. See Strougo v. Barclays PLC, 194

F. Supp. 3d 230, 234 (S.D.N.Y. 2016) (“Plaintiff have a strong interest in being fully compensated for



                                                     4
          Case 1:19-cv-12235-LTS Document 91 Filed 08/27/20 Page 6 of 10



their losses as soon as possible, and therefore, a stay is not appropriate.”); United States v. Swissco

Properties within S. Dist., 821 F. Supp. 1472, 1475 (S.D. Fla. 1993) (“justice delayed is justice

denied.”); Arden Way Assocs. v. Boesky, 660 F. Supp. 1494, 1497 (S.D.N.Y. 1987) (“Plaintiff have a

substantial interest in the efficient conduct of this complex litigation”).

        Given this fair possibility of harm to Plaintiff, Defendant must make a “clear showing” of the

hardship it will suffer if the case proceeds. Pascal v. Concentra, Inc., 2019 U.S. Dist. LEXIS 185193,

at *8 (N.D. Cal. Oct. 24, 2019). Here, there is none. It is well-settled that “being required to defend a

suit, without more, does not constitute a ‘clear case of hardship or inequity . . . .’” Lockyer v. Mirant

Corp., 398 F.3d 1098, 1112 (9th Cir. 2005).

        The potential destruction of this evidence necessitates timely discovery consistent with the

rules. Here, the Plaintiff’s putative class is based off the fact that the TCPA claims are governed by a

four year federal statute of limitations. See 28 U.S.C. § 1658(a) (“Except as otherwise provided by

law, a civil action arising under an Act of Congress enacted after [December 1, 1990] may not be

commenced later than 4 years after the cause of action accrues”); see also Giovaniello v. ALM Media,

LLC, 726 F.3d 106, 115 (2d Cir. 2013) (four-year statute of limitations applies to private TCPA claims

in federal court). However, not all telecommunications companies, including the companies that are

used to engage in automated telemarketing, keep records of telephone activities for up to four years,

and without an immediate gathering of records, the likelihood of destruction of this evidence increases

with each passing day. Attached as Exhibit 1 is a chart of national telecommunications providers and

their respective call detail record retention policies compiled by the Department of Justice. As detailed

in the chart, many of the major telecommunications providers will only retain call record information

for 12-18 months, and presumably smaller telecommunications providers keep this information for an

even shorter period. While Quotewizard claims that Drips has instituted a litigation hold, what it does



                                                     5
          Case 1:19-cv-12235-LTS Document 91 Filed 08/27/20 Page 7 of 10



not disclose is that a third party is involved with Drips that was recently disclosed, and the status of

their records remains uncertain.

        The risk to the putative class members’ interests is not merely hypothetical. Multiple decisions

have turned on the destruction of telephone records. For example, in Levitt v. Fax.com, No. 05-949,

2007 WL 3169078, at *2 (D. Md. May 25, 2007), the court denied class certification in a TCPA fax

case because “critical information regarding the identity of those who received the facsimile

transmissions” was not available. Likewise, in Pasco v. Protus IP Solutions, Inc., 826 F. Supp. 2d 825,

831 (D. Md. 2011), the court was compelled to grant the defendant’s motion for summary judgment

where Mr. Pasco was unable to obtain the “transmission data on which to support their claims that [the

defendant] sent them the unsolicited faxes at issue.”

        As a result, courts regularly permit plaintiffs to commence discovery prior to a Fed. R. Civ. P.

26(f) conference related to these issues implicating non-parties in TCPA cases. See e.g. Cooley v.

Freedom Forever LLC et. al., Civil Action No. 2:19-cv-562, ECF No. 37 (D. Nev. July 19, 2019);

Cooley v. First Data Merchant Services, LLC et. al., Civil Action No. 19-cv-1185, ECF No. 32 (N.D.

Ga. July 8, 2019); Abante Rooter and Plumbing, Inc. v. Birch Commc’ns, Inc. Civil Action No. 15-cv-

03562, Dkt. No. 32 (N.D. Ga. 2016); Mey v. Interstate National Dealer Services, Inc., et al., Civil

Action No. 14-cv-01846, Dkt. No. 23 (N.D. Ga. Aug. 19, 2014). Here, the Plaintiff is simply seeking

to proceed in the ordinary course with discovery. This issue was addressed in Simon v. Ultimate

Fitness Grp., LLC, Case No. 19-cv-890, 2019 U.S. Dist. LEXIS 147676, at *20-22 (S.D.N.Y. Aug.

19, 2019):

        In addition, Orangetheory has not demonstrated irreparable injury; it notes only
        that it is potentially on the hook for substantial damages, given the putative
        nationwide class. Monetary damages, of course, do not by themselves constitute
        irreparable injury. Simon, on the other hand, persuasively argues that she would
        be injured by a stay, particularly because discovery has yet to commence, and



                                                     6
            Case 1:19-cv-12235-LTS Document 91 Filed 08/27/20 Page 8 of 10



           evidence is at risk of being lost. This injury, which is both likely and irreparable,
           far outweighs the injury posed by a potential future judgment for money damages.

           …

           In the meantime, it is clear that critical evidence, including [*22] records from
           any third parties that Orangetheory may have contracted with for its telephone
           marketing, may be lost or destroyed.

While the Defendant tries to make great hay from the fact that Plaintiff’s counsel had sought a stay in

another matter, in that case the sole claim is for a violation of the TCPA’s autodialer provision. As

discussed above, that is not the case here.

            Defendant’s generic contention it will incur significant costs absent a stay is without merit.

Numerous courts have held these pretrial litigation costs do not justify a stay, even where the stay

being sought is based on an interlocutory appeal in the same case. See, e.g., Cesca Therapeutics, Inc.

v. SynGen Inc., 2017 U.S. Dist. LEXIS 48265, at *13 (E.D. Calif. Mar. 30, 2017) (citing Britton v.

Coop Banking Grp., 916 F.2d 1405, 1411-12 (9th Cir. 1990)) (financial burden is not an irreparable

harm); accord Vesta Corp. v. Amdocs Mgmt., 2016 U.S. Dist. LEXIS 195556, at *8 (D. Or. Nov. 7,

2016) (“[A]ny argument that proceeding through litigation necessarily causes irreparable harm is

unpersuasive.”); Portland Gen. Elec. Co. v. Liberty Mut. Ins. Co., 2016 U.S. Dist. LEXIS 190219, at

*4 (D. Ore. Oct. 5, 2016) (same); see also Guifu Li v. A Perfect Day Franchise, Inc., 2011 U.S. Dist.

LEXIS 60814, at *12 (N.D. Cal. June 8, 2011) (“[I]ncurring litigation expenses does not amount to an

irreparable harm.”); Bradberry v. T-Mobile USA, Inc., 2007 U.S. Dist. LEXIS 58801, at *11-12 (N.D.

Cal. Aug. 2, 2007) (same).



    III.       No matter the disposition of Facebook, Discovery will be Necessary on the Dialing
               System Will be Necessary

           Of course, engaging in discovery about the characteristics of the dialing system at issue will be

required no matter how the Supreme Court might clarify the definition of ATDS.

                                                       7
          Case 1:19-cv-12235-LTS Document 91 Filed 08/27/20 Page 9 of 10



        Defendant has not offered any evidence that the system used is not an ATDS under any

definition and absent discovery it is impossible for a plaintiff to know the technological capacities of

the dialer used to place the call, and courts do not require plaintiffs to plead facts they have no way of

knowing. Courts have acknowledged this nationwide. See Shelton v. Nat’l Gas & Elec., LLC, No. 17-

4063, 2019 U.S. Dist. LEXIS 59235, at *32-34 (E.D. Pa. Apr. 5, 2019) (“[W]e cannot require a

plaintiff to make allegations regarding the technical aspects of a device, including the precise level of

human intervention needed to place a call, when he or she has no way of knowing those details prior

to discovery.”); Wilson v. Quest Diagnostics Inc., No. 2:18-11960, 2018 U.S. Dist. LEXIS 212023, at

*8-11 (D.N.J. Dec. 10, 2018) (“During discovery, the parties can explore the actual configuration of

the dialing equipment used to call Plaintiff, as such evidence could shed light on whether Quest used a

device capable of making autodialed calls”); Battaglia v. Quicken Loans, Inc., No. 18-CV-1104, 2019

U.S. Dist. LEXIS 17782 at *5-6 (W.D.N.Y. Feb. 4, 2019) (“Holding plaintiffs to such a standard [to

detail defendants’ calling technology at the pleading stage] would make callers virtually immune to

TCPA claims, which is clearly not what was intended by Congress is creating the TCPA.”).




                                            CONCLUSION

        The Court should deny Defendants’ request to stay this case pending the Supreme Court’s

decision in Facebook.




                                                         PLAINTIFF,

                                                         By their attorneys

                                                         /s/ Anthony I. Paronich
                                                         Anthony I. Paronich
                                                         PARONICH LAW, P.C.

                                                     8
        Case 1:19-cv-12235-LTS Document 91 Filed 08/27/20 Page 10 of 10



                                                           350 Lincoln Street, Suite 2400
                                                           Hingham, MA 02043
                                                           (508) 221-1510
                                                           anthony@paronichlaw.com

                                                           THE LAW OFFICE OF MATTHEW P.
                                                           MCCUE
                                                           1 South Avenue, Suite 3
                                                           Natick, MA 01760
                                                           Telephone: (508) 655-1415
                                                           mmccue@massattorneys.net

                                                           Alex M. Washkowitz
                                                           Jeremy Cohen
                                                           CW LAW GROUP, P.C.
                                                           188 Oaks Road Framingham, MA 01701
                                                           alex@cwlawgrouppc.com

                                                           Edward A. Broderick
                                                           BRODERICK LAW, P.C.
                                                           99 High St., Suite 304
                                                           Boston, MA 02110
                                                           Telephone: (617) 738-7080
                                                           ted@broderick-law.com


Dated: August 27, 2020

                                    CERTIFICATE OF SERVICE

         I hereby certify that on August 27, 2020, I electronically transmitted the foregoing to all

 counsel of record via the electronic filing system.

                                                           By: /s/ Anthony I. Paronich
                                                                 Anthony I. Paronich




                                                       9
